 Case:19-00088-LTS Doc#:4 Filed:05/03/19 Entered:05/03/19 16:15:58                                      Desc: Main
                          Document Page 1 of 3


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO
----------------------------------------------------------------------------- x
In re:                                                                        :
                                                                              :
THE FINANCIAL OVERSIGHT AND                                                   :   PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,                                             :   Title III
                                                                              :
                           as representative of                               :   Case No. 17-BK-3283 (LTS)
                                                                              :   (Jointly Administered)
THE COMMONWEALTH OF PUERTO RICO et al,                                        :
                                                                              :
                                 Debtors. 1                                   :
----------------------------------------------------------------------------- x
                                                                              :
THE SPECIAL CLAIMS COMMITTEE OF THE
                                                                              :
FINANCIAL OVERSIGHT AND MANAGEMENT BOARD
                                                                              :
FOR PUERTO RICO, ACTING BY AND THROUGH ITS
                                                                              :
MEMBERS,                                                                          Adv. Proc. No. 19-00088
                                                                              :
                                     and                                      :
                                                                              :
THE OFFICIAL COMMITTEE OF UNSECURED                                           :
CREDITORS OF THE COMMONWEALTH OF PUERTO                                       :
RICO,                                                                         :
                                                                              :
                     as co-trustees respectively, of                          :
                                                                              :
THE COMMONWEALTH OF PUERTO RICO,                                              :
                                                                              :
                                 Plaintiffs 2                                 :
                                                                              :
v.                                                                            :
                                                                              :

 1
   Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a bankruptcy
 case member due to software limitations and the last four (4) digits of each Debtor’s federal federal tax
 identification number, as applicable, are the (i) Commonwealth of Puerto Rico (Bkcy. Case No. 17-bk-3283 (LTS))
 (last four digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the Government of the
 Commonwealth of Puerto Rico (“ERS”) (Bkcy. Case No. 17-bk-3566 (LTS)) (last four digits of Federal Tax ID:
 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bkcy. Case No. 17-bk-3567 (LTS)) (last
 four digits of Federal Tax ID: 3808), (iv) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bkcy. Case
 No. 17-bk-3284 (LTS)) (last four digits of Federal Tax ID: 8474), and (v) Puerto Rico Electric Power Authority
 (“PREPA”) (Bkcy. Case No. 17-bk-4780 (LTS)) (last four digits of Federal Tax ID: 3747).
 2
   The members of the Special Claims Committee, on the one hand, and the Official Committee of Unsecured
 Creditors, on the other hand, serve as co-trustees and co-plaintiffs in the prosecution of this adversary proceeding as
 described in certain Stipulation and Agreed Order By and Among Financial Oversight and Management Board, Its
 Special Claims Committee, and Official Committee of Unsecured Creditors Related to Joint Prosecution of Debtor
 Causes of Action, 17-bk-3283 (LTS), ECF No. 6505-1.
 Case:19-00088-LTS Doc#:4 Filed:05/03/19 Entered:05/03/19 16:15:58                    Desc: Main
                          Document Page 2 of 3


Manpower,                                                                     :
                                                                              :
                                Defendant.                                    :
----------------------------------------------------------------------------- x

          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Casillas, Santiago & Torres LLC hereby enter their

 appearance in the above-captioned adversary proceeding as local counsel to the Special Claims

 Committee of the Financial Oversight and Management Board, acting by and through its

 members (the “Special Claims Committee”). The Special Claims Committee hereby requests,

 pursuant to Rules 2002 and 9010 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy

 Rules”), that all notice given or required to be given in this case be served upon the undersigned

 counsel:

                                CASILLAS, SANTIAGO & TORRES LLC
                                        Juan J. Casillas Ayala, Esq.
                                    Alberto J. E. Añeses Negrón, Esq.
                                     Israel Fernández Rodríguez, Esq.
                                       Juan C. Nieves González, Esq.
                                  Cristina B. Fernández Niggemann, Esq.
                                                PO Box 195075
                                         San Juan, PR 00919-5075
                                             Tel.: (787) 523-3434
                                             Fax: (787) 523-3433
                                           jcasillas@cstlawpr.com
                                           aaneses@cstlawpr.com
                                         ifernandez@cstlawpr.com
                                            jnieves@cstlawpr.com
                                         cfernandez@cstlawpr.com

          PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

 Bankruptcy Code, the foregoing demand includes not only notices and papers referred to in the

 Puerto Rico Oversight, Management, and Economic Stability Act (“PROMESA”), 48 U.S.C.

 §2170 et seq, title 11 of the United States Code (“Bankruptcy Code”), and the Bankruptcy Rules,

 also includes, without limitations, any orders, reports, pleadings, motions, applications or



                                                            2
Case:19-00088-LTS Doc#:4 Filed:05/03/19 Entered:05/03/19 16:15:58                   Desc: Main
                         Document Page 3 of 3


petitions, schedules, plans, disclosure statements, demands, and answering, responsive or reply

papers filed in the above-captioned adversary proceeding.

        PLEASE TAKE FURTHER NOTICE that the Special Claims Committee intends that

neither this notice of appearance nor any former or later pleading, claim or suit shall waive the

right to trial by jury in any proceeding so triable in these cases or any case, controversy, or

proceeding related to these cases, or any other rights, claims, actions, defenses, set-offs, or

recoupments to which the Special Claims Committee is or may be entitled under agreements in

law or in equity.

        THE UNDERSIGNED HEREBY CERTIFY that on this same date, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of this filing to case participants.

        RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 3rd of May, 2019.

                                       /s/ Juan J. Casillas Ayala      .

                                       CASILLAS, SANTIAGO & TORRES LLC
                                       Juan J. Casillas Ayala, Esq., USDC-PR 218312
                                       Alberto J. E. Añeses Negrón, Esq., USDC-PR 302710
                                       Israel Fernández Rodríguez, Esq., USDC-PR 225004
                                       Juan C. Nieves González, Esq., USDC-PR 231707
                                       Cristina B. Fernández Niggemann, Esq., USDC-PR 306008
                                       PO Box 195075
                                       San Juan, PR 00919-5075
                                       Tel.: (787) 523-3434
                                       Fax: (787) 523-3433
                                       jcasillas@cstlawpr.com
                                       aaneses@cstlawpr.com
                                       ifernandez@cstlawpr.com
                                       jnieves@cstlawpr.com
                                       cfernandez@cstlawpr.com

                                       Local Counsel to the Special Claims Committee of the
                                       Financial Oversight and Management Board, acting by and
                                       though is members
                                       and
                                       Counsel to the Official Committee of Unsecured Creditors


                                                    3
